ORDER
PER CURIAM.
On consideration of the parties’ cross-petitions for rehearing, it
ORDERED that the cross-petitions for rehearing are granted and that the opinion and judgment of June 6, 2002, are hereby vacated. It is
FURTHER ORDERED that the parties are directed to file, no later than August 21, 2002, new briefs directed at the following issue: Under the circumstances of appellant’s case, was consent a defense to the Civil Protection Order. It is
FURTHER ORDERED that this case is set for argument at 9:30 a.m., on Wednesday August 28, 2002. The parties are to be present at the District of Columbia Court of Appeals courtroom no later than 9:25 a.m.